Silverman, J. (concurring).
I agree with Justice Asch’s opinion. The university clearly had a right to exclude from its graduate program, for reason of character, a student who had sent to it a fraudulent letter in order to keep his apartment. But it could not exclude him as a student for failure to give up the apartment leased from the university. If the university was willing to keep petitioner as a student notwithstanding his fraudulent letter if he gave up the apartment (to his possession of which the fraudulent letter had not contributed), then excluding him as a student for failure to give up the apartment was not the legitimate exercise of the university’s power to exclude a student for bad character but a misuse of that power to give the university rights as a landlord which it would not otherwise have and a recognition of the fact that the letter and his character were not the reasons for excluding him as a student.